Citation Nr: 1113921	
Decision Date: 04/08/11    Archive Date: 04/15/11

DOCKET NO.  07-33 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Whether the reduction for the disability rating for residuals of prostate cancer from 100 percent to 20 percent effective May 1, 2007, was proper.

2.  Entitlement to an increased disability rating for residuals of prostate cancer, currently rated 40 percent disabling.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

A. Barone, Counsel



INTRODUCTION

The Veteran had active duty service from July 1962 to July 1966.  This matter comes before the Board of Veterans' Appeals (Board) on appeal originally from a February 2007 determination by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in April 2007, a statement of the case was issued in August 2007, and a substantive appeal was received in October 2007.

The Veteran requested a Board hearing, which was eventually scheduled for January 2010.  However, the Veteran withdrew his hearing request in written correspondence dated in December 2009.

The Board notes that this appeal originally arose from the Veteran's disagreement with the RO's decision to reduce his disability rating for prostate cancer from 100 percent to 20 percent effective from May 1, 2007.  The Board recognizes that a claim stemming from a rating reduction action is a claim for restoration of the prior rating, not a claim for an increased rating.  Peyton v. Derwinski, 1 Vet. App. 282 (1991); Dofflemyer v. Derwinski, 2 Vet. App. 277, 280 (1992).  The Board has thus given careful consideration to the question of whether a claim of entitlement to an increased rating for residuals of prostate cancer is in appellate status.

In this case, the Veteran's notice of disagreement and subsequent argument has asserted his belief that his symptoms meet the criteria for a higher disability rating for prostate cancer; he and his representative have specifically sought assignment of at least a 60 percent disability rating.  Significantly, in a May 2009 rating decision, the RO assigned an increased rating of 40 percent effective from January 28, 2009.  That assignment of a new rating was discussed in the May 2009 supplemental statement of the case addressing this appeal and, additionally, the May 2009 supplemental statement of the case discussed why a higher rating of 60 percent was found not to be warranted at that time; that is, the supplemental statement of the case did not limit the issue on appeal to simply the question of the propriety of the 2007 rating reduction.  The contentions of the Veteran's representative following May 2009 in connection with this appeal have continued to pursue assignment of a higher disability rating.

The RO adjudicated the issue of entitlement to an increased rating in connection with this appeal in May 2009, when it awarded an increased rating effective from January 2009 (which clearly cannot be misconstrued with the issue of restoration of the rating reduced in 2007).  As that award of an increased rating arose during this appeal, and was discussed in the May 2009 supplemental statement of the case, it appears reasonable to conclude that the RO included consideration of entitlement to an increased disability rating (beyond the issue of restoration of the rating reduced in 2007) in its adjudication of this appeal.  It is further clear that the Veteran and his representative believe that the issue of entitlement to an increased rating is part of this appeal, as reflected in their arguments and in the fact that the representative actually refers to the increased rating issue specifically in the February 2011brief.  The Board believes it is most reasonable to construe the procedural history in this case as raising an appeal to the Board of both the issue of whether the 2007 rating reduction was proper and the issue of whether an increased rating for prostate cancer is otherwise warranted; this understanding of the procedural history appears to be consistent with the understanding of the RO as well as what the Veteran and his representative have been led to believe.

As the Board finds that the RO has considered whether entitlement to an increased rating is warranted beyond the question of the 2007 rating reduction (as, indeed, the RO granted an increased rating independent of the 2007 rating reduction question when issuing a supplemental statement of the case in May 2009), the Board finds that appellate review of the issue by the Board may proceed at this time.

The Board also notes that the Veteran's contentions, including in his April 2007 notice of disagreement, have referred to his belief that he is entitled to additional compensation on the basis of  "fecal urgency" that he believes is related to his service-connected residuals of prostate cancer.  The various rating criteria applied in this case concern the pathology associated with prostate cancer as a genitourinary disability and do not contemplate any gastrointestinal disability as part of that service-connected pathology.  Review of the claims file does not reveal any clear indication that any gastrointestinal symptoms or 'fecal urgency' have been recognized as part of the service-connected pathology.  It appears that the Veteran's contentions concerning entitlement to greater compensation on the basis of 'fecal urgency' thus constitutes a claim of entitlement to service connection for fecal urgency that has not yet been adjudicated at the RO-level.  Under the circumstances, it appears that the most reasonable action at this time would be to refer the Veteran's claim of entitlement to service connection for fecal urgency secondary to prostate cancer for proper RO consideration and adjudication.  This matter is hereby referred to the RO for appropriate action.


FINDINGS OF FACT

1.  After the Veteran had been issued a July 2006 notice of proposed rating reduction, a February 2007 rating decision reduced the rating for the Veteran's service-connected prostate cancer to 20 percent disabling, effective May 1, 2007, and the appellant appealed.

2.  The 100 percent rating for the service-connected prostate cancer had been in effect since January 2005, less than 5 years.

3.  All due process requirements and the criteria for the reduction of the disability rating for the Veteran's prostate cancer from 100 percent to 20 percent were met, to include all appropriate notices and time periods.

4.  The February 2007 decision reducing the rating for prostate cancer was properly based upon the facts that the residuals of prostate cancer were not manifested by any local reoccurrence or metastasis, were not manifested by renal dysfunction, were not manifested by leakage requiring use of an appliance or absorbent materials, and were not manifested by voiding interval of less than 1 hour in daytime or awakening to void 5 or more times per night.

5.  For the period from May 1, 2007, to January 28, 2009, the Veteran's residuals of prostate cancer were not manifested by active malignancy, renal dysfunction, leakage requiring the wearing of absorbent materials which must be changed 2 to 4 times per day, obstructive voiding, a daytime voiding interval less than 1 hour, or awakening to void 5 or more times per night.

6.  For the period from January 28, 2009, the Veteran's residuals of prostate cancer have not been manifested by active malignancy, renal dysfunction, obstructive voiding , or leakage requiring the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day.


CONCLUSIONS OF LAW

1.  The reduction of the disability rating for residuals of prostate cancer from 100 percent to 20 percent effective from May 1, 2007, was proper.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.105(e); 4.115b, Diagnostic Code 7528 (2010).

2.  The criteria for a disability rating in excess of 20 percent for residuals of prostate cancer have not been met for the period from May 1, 2007, to January 28, 2009.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.115a, 4.115b, Diagnostic Code 7528 (2010).

3.  The criteria for a disability rating in excess of 40 percent for residuals of prostate cancer have not been met for the period from January 28, 2009.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.115a, 4.115b, Diagnostic Code 7528 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Board acknowledges the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This legislation provides, among other things, for notice and assistance to claimants under certain circumstances.  VA has issued final rules to amend adjudication regulations to implement the provisions of VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The intended effect of the regulations is to establish clear guidelines consistent with the intent of Congress regarding the timing and the scope of assistance VA will provide to a claimant who files a substantially complete application for VA benefits, or who attempts to reopen a previously denied claim.

Duty to Notify

The RO sent the Veteran a letter in August 2006 explaining the proposed reduction in VA benefits for his service-connected residuals of prostate cancer.  The letter, along with an enclosed July 2006 rating decision, explained that the RO proposed to reduce the Veteran's disability rating from 100 percent disabling to 20 percent disabling based on the medical evidence of record in the claims file.

The notification substantially complied with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004), requesting the claimant to provide evidence in his or her possession that pertains to the claim.

Under the circumstances of this case, where the increased rating issue on appeal has arisen from the Veteran's disagreement with a rating reduction action taken by the RO rather than a claim more directly initiated by the Veteran, there appears to have not been any VCAA letter sent to the Veteran specifically in connection with the increased rating claim.  However, the Board notes that since the increased rating issue in this case may be considered a downstream issue from that of the rating reduction (for which notice was provided, as discussed above), another VCAA notice is not required.  VAOPGCPREC 8-2003 (Dec. 22, 2003).  It appears that the United States Court of Appeals for Veterans Claims has also determined that the statutory scheme does not require another VCAA notice letter in a case such as this where the veteran was furnished proper VCAA notice with regard to the upstream issue.  See Dingess v. Nicholson, 19 Vet. App. 473, 491 (2006).

To any extent that VCAA notice may be considered deficient in this case for any reason, after reviewing the claims folder, the Board finds that the claimant has not been prejudiced because he has actual knowledge of the applicable laws and regulations which set forth the necessary criteria for the benefits currently sought.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the appellant has been prejudiced thereby).  Significantly, the Board notes that the Veteran's arguments in this case have made specific reference to elements of the rating criteria pertinent to the symptoms he seeks compensation for (such as the Veteran's argument that his urinary leakage problems should be considered to be as severe as leakage requiring the use of absorbent materials and requiring more than 4 changes of those materials per day, including as expressed in an August 2009 submission).  This indicates that his pursuit of this appeal has had the benefit of actual knowledge of the rating requirements.  Moreover, the Veteran is represented by a national service organization, which would have actual knowledge (and has demonstrated actual knowledge in arguments presented on the Veteran's behalf) of the information necessary to substantiate the Veteran's claims as well as the responsibilities of VA and the Veteran in identifying and obtaining relevant evidence.  It is appropriate to assume that the Veteran's representative included information concerning the elements of the claim in its guidance to the Veteran.  The Board further notes that a September 2007 VCAA letter, sent in connection with another claim filed by the Veteran during the course of this appeal, provided the Veteran with actual knowledge of the types of evidence VA would assist him in obtaining as well as his own responsibilities with regard to identifying relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  Finally, the Board observes in passing that the Veteran was provided with actual knowledge of the contents of the rating criteria pertinent to this appeal when that information was presented in the August 2007 statement of the case.

During the pendency of this appeal, on March 3, 2006, the United States Court of Appeals for Veterans Claims (Court) issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Id. at 486.  Additionally, this notice must include notification that a disability rating and an effective date for the award of benefits will be assigned if the benefits are awarded.  Id. at 488.

In this case, the Board has found that the Veteran has actual knowledge of the pertinent information through the capable representation of his national service organization.  Additionally, the Board notes that a September 2007 VCAA letter sent in connection with another claim filed by the Veteran during the course of this appeal provided the Veteran with actual knowledge of the information contemplated by Dingess.  The appellant was made aware of the types of evidence necessary to establish a disability rating and an effective date for any rating that may be granted, and the letter explained how VA determines disability ratings and effective dates.

The Veteran has actual knowledge of the contents of all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of notice in this case.  The U.S. Court of Appeals for the Federal Circuit previously held that any error in VCAA notice should be presumed prejudicial, and that VA must bear the burden of proving that such an error did not cause harm.  Sanders v. Nicholson, 487 F.3d 881 (2007).  However, the U.S. Supreme Court has recently reversed that decision, finding it unlawful in light of 38 U.S.C.A. § 7261(b)(2), which provides that, in conducting review of decision of the Board, a court shall take due account of rule of prejudicial error.  The Supreme Court in essence held that -except for cases in which VA has failed to meet the first requirement of 38 C.F.R. § 3.159(b) by not informing the claimant of the information and evidence necessary to substantiate the claim- the burden of proving harmful error must rest with the party raising the issue; the Federal Circuit's presumption of prejudicial error imposed an unreasonable evidentiary burden upon VA and encouraged abuse of the judicial process, and determinations on the issue of harmless error should be made on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

As the Board finds that the Veteran already has actual knowledge of all of the essential information that would be provided in any corrective VCAA notice that would be sent to the Veteran upon any remand at this time, the Board finds that no useful purpose would be served by further delay of this appeal to remand for provision of just such notice.

Duty to Assist

Furthermore, the Board finds that there has been substantial compliance with the assistance provisions set forth in the law and regulations.  The record as it stands includes sufficient competent evidence.  All available pertinent records, in-service and post-service VA reports, have been obtained.  The Veteran has been afforded a VA examination to evaluate his disability in this appeal.  The report of the pertinent March 2006 VA examination report is of record; since that time the Veteran has advanced contentions regarding how he believes his symptoms should be compensated, but has not made any statement clearly suggesting that he believes his symptoms have pertinently increased in clinically detectable severity since the VA examination.  The Board notes that the VA examination report of record contains sufficiently specific clinical findings and informed discussion of the pertinent features of the disability on appeal to provide probative medical evidence adequately addressing the issues decided below.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case and no further action is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  No additional pertinent evidence has been identified by the claimant as relevant to this appeal.  Under these circumstances, no further action is necessary to assist the claimant with this appeal.

Propriety of the Reduction of the Disability Rating for Residuals of Prostate Cancer from 100 percent to 20 Percent Effective May 1, 2007

A claim stemming from a rating reduction action is a claim for restoration of the prior rating, not a claim for an increased rating.  Peyton v. Derwinski, 1 Vet. App. 282 (1991); Dofflemyer v. Derwinski, 2 Vet. App. 277, 280 (1992).  Where the reduction in evaluation of a service-connected disability or employability status is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary will be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefore, and will be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at their present level.  Unless otherwise provided in paragraph (i) of this section, if additional evidence is not received within that period, final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires.  38 C.F.R. § 3.105(e).

The Board finds that in reducing the rating, the RO complied with the procedures outlined under 38 C.F.R. § 3.105(e).  A review of the notice shows that it was mailed to the latest address of record, and that it informed the appellant of the procedures for the presentation of evidence, the right to a hearing, and representation options.  The effective date of the reduction also complied with the timing requirement discussed above.  The Veteran has not made any contention to the contrary with regard to such procedural requirements.

The Board now addresses the specific issue of whether the rating reduction was warranted.  VA regulation 38 C.F.R. § 3.344 pertains to disabilities which are likely to improve and examination reports indicating improvement.  In Brown v. Brown, the United States Court of Appeals for Veterans Claims (Court) noted that this regulation applied to ratings which had been continued for long periods of time at the same level (5 years or more).  Brown v. Brown, 5 Vet. App. 413 (1993).  In the present case, the 100 percent rating was in effect less than 5 years, and thus various provisions of 38 C.F.R. § 3.344, pertaining to stabilization of disability ratings, do not apply; reexamination disclosing improvement will warrant a rating reduction.  38 C.F.R. § 3.344(c).  Nevertheless, the Court noted in Brown that there are several general VA regulations that apply to all rating reductions regardless of whether the rating has been in effect for five years or more.  Id. at 420-421.

Specifically, VA regulation 38 C.F.R. § 4.1 requires that each disability be viewed in relation to its history.  Furthermore, VA regulation 38 C.F.R. § 4.13 provides that the rating agency should assure itself that there has been an actual change in the condition, for better or worse, and not merely a difference in the thoroughness of the examination or in use of descriptive terms.  Additionally, in any rating reduction case, not only must it be determined that an improvement in a disability has actually occurred, but that such improvement reflects improvement in ability to function under ordinary conditions of life and work.  Brown, 5 Vet. App. at 420-21; see 38 C.F.R. §§ 4.2, 4.10.  A claim as to whether a rating reduction was proper must be resolved in the veteran's favor unless the Board concludes that a fair preponderance of evidence weighs against the claim.  Brown, 5 Vet. App. at 421.

Disability ratings are based upon the average impairment of earning capacity as determined by a schedule for rating disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4.  An evaluation of the level of disability present also includes consideration of the veteran's ability to engage in ordinary activities, including employment, and the effect of symptoms on the functional abilities.  38 C.F.R. § 4.10.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.

In this case, service connection for prostate cancer to include obstructive urinary symptoms was granted by an August 2005 RO rating decision with an evaluation of 100 percent, effective from January 25, 2005.  At that time, the RO informed the Veteran that an evaluation of 100 percent was assigned during active malignancy or antineoplastic therapy, and that six months following completion of treatment residual disability would be determined by findings from a VA examination conducted at that time.

The Veteran underwent a VA examination in March 2006 (with the corresponding report completed in May 2006), and in July 2006, the RO proposed to reduce the Veteran's evaluation for residuals of prostate cancer from 100 percent to 20 percent disabling.  This was effectuated in a February 2007 rating decision, effective from May 1, 2007.  The Veteran has perfected an appeal of that rating reduction.

The Veteran's prostate cancer is considered a disease of the genitourinary system.  Diseases of the genitourinary system result in disabilities related to renal or voiding dysfunctions, infections, or a combination of these.  When diagnostic codes refer to these specific areas of dysfunction, only the predominant area of dysfunction shall be considered for rating purposes.  Voiding dysfunctions are evaluated according to urine leakage, frequency, or obstructed voiding.  Urinary frequency dysfunctions are evaluated according to the frequency of daytime and nighttime voiding.  38 C.F.R. § 4.115a.

The Veteran's residuals of prostate cancer are evaluated under the rating code for malignant neoplasms of the genitourinary system.  These are rated as 100 percent disabling while the cancer is active or while treatment is occurring.  However, the note to this rating code states that following the cessation of surgical, x-ray, antineoplastic chemotherapy or other therapeutic procedure, the 100 percent evaluation shall continue with a mandatory VA examination at the expiration of six months.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of 38 C.F.R. § 3.105(e).  If there has been no local reoccurrence or metastasis, the disability is to be evaluated on residuals such as voiding dysfunction or renal dysfunction, whichever is predominant.  38 C.F.R. § 4.115b, Diagnostic Code 7528.

The Board notes that the evidence is completely negative for any indication of renal dysfunction, including the Veteran's own statements (i.e., he has made no allegation of having these symptoms).  Thus, the criteria for that category of residual symptoms are not for consideration.  The Board notes that the Veteran's complaints involve the frequency of his urination and voiding dysfunction (incontinence).

Voiding dysfunction is rated under the three subcategories of urine leakage, urinary frequency, and obstructed voiding.  38 C.F.R. § 4.115a.

Evaluation under urine leakage involves ratings ranging from 20 to 60 percent and contemplates continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence.  When these factors require the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day, a 60 percent evaluation is warranted.  38 C.F.R. § 4.115a.  When there is leakage requiring the wearing of absorbent materials which must be changed 2 to 4 times per day, a 40 percent disability rating is warranted.  Id.  A 20 percent rating contemplates leakage requiring the wearing of absorbent materials which must be changed fewer than 2 times per day.  Id.

Urinary frequency encompasses ratings ranging from 10 to 40 percent.  38 C.F.R. § 4.115a.  A 40 percent rating contemplates a daytime voiding interval less than 1 hour, or awakening to void 5 or more times per night.  Id.  A 20 percent rating contemplates daytime voiding interval between 1 and 2 hours, or awakening to void 3 to 4 times per night.  Id.  A 10 percent rating contemplates daytime voiding interval between 2 and 3 hours, or awakening to void 2 times per night.  Id.

Although there is no indication that the Veteran experiences obstructed voiding, the Board does notes that the Veteran has indicated that he has some trouble initiating urination and urine flow (including as shown in the report of the March 2006 VA examination).  Thus, the Board notes the rating criteria for obstructed voiding to ensure comprehensive consideration of potentially pertinent provisions.  

Obstructed voiding includes ratings ranging from noncompensable to 30 percent.  38 C.F.R. § 4.115a.  A 30 percent rating contemplates urinary retention requiring intermittent or continuous catheterization.  Id.  A 10 percent rating contemplates marked obstructive symptomatology (hesitancy, slow or weak stream, decreased force of stream) with any one or combination of the following: (1) post-void residuals greater than 150 cubic centimeters (cc's); (2) uroflowmetry; markedly diminished peak flow rate (less than 10 cc's per second); (3) recurrent urinary tract infections secondary to obstruction; (4) stricture disease requiring periodic dilatation every 2 to 3 months.  Id.  A noncompensable rating contemplates obstructive symptomatology with or without stricture disease requiring dilatation 1 to 2 times per year.  Id.

The report of the March 2006 VA examination report is of record and contains a clear, specific, and thorough accounting of the severity of the pertinent prostate cancer residuals at that time.  The symptoms reported by the Veteran at that time featured burning sensation during urination, urinary urgency, fecal urgency, and erectile dysfunction; the medical doctor's own statement of the residuals of prostate cancer included urinary incontinence, erectile dysfunction, and urinary frequency.  The examiner did not include fecal incontinence in any discussion of problems directly associated with the prostate cancer pathology and treatment; the Board notes that the currently assigned rating for residuals of prostate cancer is assigned for genitourinary disability.  To the extent that the Veteran may seek service connection for any gastro-intestinal disability he believes to be secondary to his prostate cancer, that distinct issue has been referred to the RO in the introduction of this Board decision.  The Board also notes that the Veteran's complaint of erectile dysfunction is separately compensated with the RO's grant of entitlement to special monthly compensation (SMC) on that basis.

With regard to the disability rating that is the subject of this appeal, the rating that was reduced to 20 percent effective May 1, 2007, the Board notes that the Veteran's own account of symptom details documented in the report of the March 2006 VA examination report support the assignment of a 20 percent disability rating and no higher.  The Veteran reported that he urinates 5 times per day, at intervals of 2 hours, and he reported urinating 3 times per night at intervals of 3 hours.  The report specifically states that the Veteran "does not require a pad or any absorbent material," and "does not require an appliance."  All clinical findings at the time of the examination were otherwise normal in all pertinent respects.

Thus, the symptoms described by the Veteran correspond with the criteria for a 20 percent disability rating based upon urinary frequency.  The described urinary frequency did not meet the criteria for any rating in excess of 20 percent.  Furthermore, the Veteran has made clear throughout the course of this appeal that he does not wear and has not used absorbent pads (including as expressed in his April 2007 notice of disagreement and as is implicit in the most recent February 2011 brief from his representative), and the report of the March 2006 VA examination clearly indicates that the Veteran "does not require an appliance" and "does not require a pad or any absorbent material."

The Board notes that the report of the March 2006 VA examination includes mention of the Veteran's experience with "problems starting urination and the urine flow ...."  In light of this, the Board has carefully reviewed the evidence for any indication of obstructive voiding pathology; the Board finds no diagnosis or other suggestion of any such pathology in this case.  The Board notes that even a noncompensable rating for obstructive voiding contemplates obstructive symptomatology with or without stricture disease requiring dilatation 1 to 2 times per year.  Id.  There is no evidence or contention in this case which supports finding any compensable obstructive voiding pathology.

Neither the report of the March 2006 VA examination nor any other evidence or contention of record suggests that there had been any local reoccurrence or metastasis of the Veteran's prostate cancer as of the time of the rating reduction effective May 1, 2007.  Additionally, no other evidence of record shows that the criteria for any rating in excess of 20 percent were met as of the time of the rating reduction effective May 1, 2007.  

Increased Ratings for Periods After May 1, 2007

The Board now turns its attention to the issue of entitlement to an increased disability rating for the period on appeal subsequent to the May 1, 2007 effective date for the rating reduction discussed above.  

The Veteran contends that the severity of his service-connected residuals of prostate cancer have warranted higher disability ratings than those assigned for periods after May 1, 2007 (the conclusion of the 100 percent disability rating).  A 20 percent disability rating is in effect from May 1, 2007 until January 28, 2009.  A 40 percent disability rating is in effect from January 28, 2009, onward.

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

The Board notes that the applicable disability rating criteria under the appropriate Diagnostic Codes remain the same as those detailed in the above section concerning the propriety of the earlier rating reduction for the same disability.

There is no evidence which suggests any reoccurrence or metastasis of the prostate cancer, nor is there any evidence suggesting renal dysfunction subsequent to the rating reduction; the Veteran has not contended otherwise in this regard and thus the corresponding rating criteria are not for application in this analysis.

For the period from the date of the rating reduction until January 28, 2009, a 20 percent disability rating is currently in effect.  The Board finds that there is no evidence for this period which indicates symptoms or severity of disability meeting the criteria for a rating in excess of 20 percent.  No evidence from that period presents any significant revision of the symptom information documented in the report of the March 2006 VA examination, nor does any evidence from this period otherwise show symptom severity meeting the criteria for a higher rating.  The Board notes that the earliest evidence showing any report of symptoms more severe than those shown in the report of the March 2006 VA examination is a VA medical report dated January 28, 2009; that date already marks the end of the period for which the 20 percent rating is assigned.

Certain contentions advanced by the Veteran regarding his entitlement to higher disability ratings may be considered applicable to both of the post-reduction periods on appeal, and are addressed at the end of this section analyzing the increased rating issue.  Beyond what is discussed in this Board decision, there is otherwise no evidence or contention of record which presents a basis for finding that any criteria for a rating in excess of 20 percent were met for the period between the rating reduction and January 28, 2009.

As of January 28, 2009, a 40 percent disability rating is in effect for the residuals of prostate cancer; this rating was apparently assigned on the basis of urinary frequency.  The evidence for the period on appeal beginning on January 28, 2009, does not show that the criteria for any rating in excess of 40 percent are met.  A January 2009 VA medical report shows that the Veteran reported "nocturia at a frequency of 'every hour or two.'"  The Board notes that no schedular rating in excess of 40 percent is available on the basis of urinary frequency.  The Veteran also described that "I now have dripping," and sought medication for this symptom.  Nothing in this report, however, indicates that the Veteran required the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day.  The Board believes that it is reasonable to expect that, during a medical consultation featuring the Veteran's complaint of experiencing urinary leaking and seeking medical intervention, any medical requirement for an appliance or absorbent pad usage would be mentioned; in this case, medication was discussed but there is no suggestion that any need for absorbent pads or an appliance were mentioned by either the Veteran or the medical caregiver.  Thus, the report does not show that the criteria for any rating in excess of 40 percent are met for this period. 

Subsequent VA treatment records contain references to medication and general persistence of dribbling and incontinence, but no other medical report contains specific information sufficient to apply to the rating criteria.  Neither does any medical evidence indicate any other manifestation of pertinent symptomatology meeting any criteria for a higher rating.

The Board acknowledges that the Veteran has advanced an argument that he should be rated as though he requires the use of absorbent materials despite the fact that he chooses not to wear absorbent pads.  The Veteran argues that he simply declines to use such pads, and that if he elected to wear such pads he would have to change them several times each day; this argument is advanced in correspondence from him and from his representative including those dated in April 2007, August 2009, and February 2011.  In April 2007, the Veteran stated that "I do not like to use a pad so I often urinate in my undershorts because I cannot make it to a restroom."  (In the same correspondence, the Veteran stated that "it does not seem important that I have urinary urgency" and went on to describe that he was more bothered by other symptoms.)  In August 2009, the Veteran's representative stated that "[i]t is his contention that if he wore pads he would be changing them more th[a]n four times a day."  The February 2011 statement from the representative reiterated the prior contentions and pointed to above-discussed evidence while arguing that the Veteran is competent to determine the key details of his urinary frequency, dribbling, and incontinence in a manner sufficient to establish entitlement to a higher disability rating.

However, the Board must note that the rating criteria invoked by this argument contemplate disability ratings based upon leakage "requiring the wearing of absorbent materials," and the criteria for a rating in excess of 40 percent contemplate that such absorbent materials "must be changed more than 4 times per day."  The Veteran's report that he prefers not to wear absorbent pads is, in and of itself, an indication that absorbent materials are not required.  Additionally, the Veteran's representative's contention that the Veteran's testimony is credible and competent to establish that his voiding dysfunction would require changing of absorbent materials more than 4 times per day is not clearly established.  The Board notes that the Veteran has merely suggested that because he urinates in his undergarments on occasions when he cannot make it to a bathroom (such as, in his example, while he is driving), he believes that that he would change absorbent materials more than 4 times per day.  The Board takes judicial notice of the fact that 'absorbent materials' associated with management of voiding dysfunction are materials with absorbent capacity significantly in excess of standard garments.  The Veteran makes no reference to the absorbent capacity of pertinent materials nor any estimated volume of his daily leakage.  The Board considers it unreasonable to consider urinary leakage that the Veteran manages simply with his normal clothing to be the equivalent of urinary leakage requiring the use of special absorbent materials which must be changed 4 times per day.  

Without some additional information or indication of special expertise on the part of the Veteran, the Veteran's mere assertion that his urinary voiding dysfunction is the equivalent of dysfunction requiring the use of absorbent pads requiring more than 4 changes each day does not appear reasonably credible when he claims that he manages the disability simply with the absorbency of his normal clothes.  The Board observes that the Veteran has not even actually specifically testified that he changes his affected clothes more than 4 times per day.  Thus, the evidence and testimony do not reasonably establish that the Veteran experiences urinary leakage of an amount in excess of the absorbance capacity of at least 5 absorbent aids (such that more than 4 changes would be needed per day); the Veteran claims that he uses no absorbent aids at all and that his leakage is absorbed by his clothing.  Once again, the Board notes that the report of the March 2006 VA examination specifically noted that no absorbent materials were required at that time; that report was informed by the Veteran's own discussion of symptoms as interpreted by a trained medical professional.  None of the medical evidence since that time has indicated otherwise.

The Board notes that the report of the March 2006 VA examination includes mention of the Veteran's experience with "problems starting urination and the urine flow ...."  In light of this, the Board has carefully reviewed the evidence for any indication of obstructive voiding pathology; the Board finds no diagnosis or other suggestion of any such pathology in this case.  The Board notes that even a noncompensable rating for obstructive voiding contemplates obstructive symptomatology with or without stricture disease requiring dilatation 1 to 2 times per year.  Id.  There is no evidence or contention in this case which supports finding any compensable obstructive voiding pathology.

In conclusion, a preponderance of the evidence is against any increased rating for any period on appeal concerning the Veteran's service-connected prostate cancer.  As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).

Conclusion and Extraschedular Consideration

In this decision, the Board has found that the evidence discussed above is highly probative evidence with regard to evaluating the severity of the Veteran's prostate cancer residuals on appeal in this case.  The evidence features the Veteran's statements, a VA examination report, and medical evidence presenting professional medical impressions and the Veteran's own account of symptom details.  The reports specifically document and address the Veteran's symptom complaints, document the pertinent specialized clinical findings, and present competent medical assessment of the disability informed by direct interview and inspection of the Veteran together with consideration of the pertinent history.

The Board has reviewed the entirety of the evidence of record, including the Veteran's testimony and additional treatment records.  The Board finds that none of the evidence of record probatively contradicts the findings discussed above, nor does any of the evidence of record otherwise probatively show that the criteria for any increased or restored rating are met in this case.

The Board acknowledges that the Veteran, in advancing this appeal, believes that the disability on appeal has been more severely disabling than the assigned disability ratings reflect.  The Board has carefully considered the Veteran's contentions and testimony.  Lay testimony is competent to describe such complaints as the frequency and nature of symptoms such as pain, and perceivable interference with activities.  The Board has considered the Veteran's testimony in such respects, yet the decisive questions presented by the rating criteria in this case are medical in nature, as discussed above.  The Board has found that the Veteran's contentions that his urinary leakage is the equivalent of leakage requiring the use of absorbent materials and requiring that such materials be changed more than 4 times per day is not reasonably credible based upon the information of record when the Veteran has conceded that he uses no absorbent materials and prefers to manage his leakage merely with the absorbency of his normal clothing; the Board notes that the medical evidence in this case does not indicate that the severity of leakage meets the criteria for a higher rating.  The preponderance of the most probative evidence does not support assignment of any increased rating in this case.

Finally, in making these determinations, the Board has considered the provisions of 38 U.S.C.A. § 5107(b), but there is not such a state of approximate balance of the positive evidence with the negative evidence with regard to any adverse determination in this decision.  The preponderance of the evidence is against finding entitlement to any increased or restored rating in this appeal.  To that extent, as the preponderance of the evidence is against the claim, the benefit-of-the- doubt doctrine does not apply and the claim must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

The Board also recognizes that the Veteran and the record refer to the impact of the service-connected disability on the Veteran's functioning, which can be understood to include work functioning.  In general, the schedular disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The application of such schedular criteria was discussed in great detail above.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. § 3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe a veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe a veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation does not contemplate a veteran's level of disability and symptomatology, then either the RO or the Board must determine whether a veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

In this case, the symptoms described by the Veteran fit squarely within the criteria found in the relevant Diagnostic Codes for the disabilities at issue.  In short, the rating criteria contemplate not only his symptoms but the severity of his disabilities.  For these reasons, referral for extraschedular consideration is not warranted.

Additionally, the Court recently held that a request for a total disability rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU), whether expressly raised by the Veteran or reasonably raised by the record, is not a separate 'claim' for benefits, but rather, can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue of whether a TDIU is warranted as a result of that disability.  Id.

The Board has considered whether the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is currently sought in this appeal.  In the present case, the Board finds no such question is raised.  The Veteran has not contended that he is unemployable due to the service-connected disabilities on appeal; the Veteran's arguments throughout this appeal have consistently featured contentions that he deserves compensation for the inconvenience and frustration of such symptoms as urinary dysfunction and erectile dysfunction without any assertion that he has been rendered unemployable by the claimed symptoms.  There is no indication in the evidence or the Veteran's contentions that he has been rendered unemployable due to the service connected disabilities currently on appeal since the conclusion of the 100 percent rating that concluded in May 2007.  Since that time, the Board finds that neither the evidence nor the contentions of record otherwise raise the question of whether the Veteran is unemployable due to the disability on appeal.  Therefore, the Board finds that this appeal does not include an issue of entitlement to TDIU.


ORDER

The appeal is denied as to both issues.


______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


